                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                    No. CR 94-0023 RB

LAURA SILVIA MERAZ-LOYA,

               Defendant.

                                    ORDER DENYING MOTION

       THIS MATTER comes before the Court on Ms. Loya’s Motion to Withdraw Plea, filed

on July 2, 2018. (Doc. 29.) Having considered the Motion, the arguments, and the relevant law,

the Court will deny the Motion.

       Ms. Loya asserts that the Court should withdraw her guilty plea because it was the product

of fear and official misrepresentation. (See Doc. 34.) Ms. Loya purports to bring her Motion

pursuant to Rule 1-060(B)(4) NMRA. (See Doc. 34 at 1.) The New Mexico state rules, however,

are inapplicable in this context.

       Ms. Loya pled guilty to Possession with Intent to Distribute Less than 50 Kilograms of

Marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(D), pursuant to a written

Memorandum of Understanding on March 15, 1994. (See Doc. 16.) The Court sentenced Ms. Loya

to three years’ probation on June 30, 1994. (Doc. 27.) Ms. Loya completed her sentence in 1997—

more than 20 years ago.

       As the Government notes, Ms. Loya’s Motion is untimely under any applicable standard.

(See Doc. 36.) Federal Rule of Criminal Procedure 11 provides that “[a]fter the court imposes

sentence, the defendant may not withdraw a plea of guilty or nolo contendere, and the plea may be

set aside only on direct appeal or collateral attack.” Fed. R. Crim. P. 11(e).

                                                  1
       If the Court treated it as a motion under 28 U.S.C. § 2255, it would be time-barred by the

one-year statute of limitations. See 28 U.S.C. § 2255(f). Ms. Loya has not demonstrated that her

motion would be timely under one of the three exceptions to the rule. See id. §§ 2255(f)(2)–(4).

Moreover, because § 2255(a) specifically provides that such motions must be “filed by ‘[a]

prisoner in custody under sentence of a court established by Act of Congress[,]’ . . . courts do not

consider the merits of § 2255 motions filed by persons no longer in custody.” Pilla v. United States,

668 F.3d 368, 372 (6th Cir. 2012) (quoting 28 U.S.C. § 2255(a)). Ms. Loya is not in custody and

may not bring a motion under § 2255.

       Finally, Ms. Loya has not asserted that her motion should be equitably tolled, see, e.g.,

United States v. Gabaldon, 522 F.3d 1121, 1124 (10th Cir. 2008), or that she is entitled to a Writ

of Error Coram Nobis, see United States v. Bustillos, 31 F.3d 931, 934 (10th Cir. 1994).

       For these reasons, the Court will dismiss Ms. Loya’s motion as untimely.

       THEREFORE,

       IT IS ORDERED that Defendant’s Motion to Withdraw Plea (Doc. 29) is DENIED.




                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                 2
